Otis, Justice
(concurring specially).
I have no quarrel with the court’s holding that these conveyances *424fail for want of consideration. However, I cannot agree that the deed signed by Mrs. Gilman may be rescinded for fraud. There is no evidence whatever that the contents of these instruments were misrepresented to Mrs. Gilman by her husband or by anyone else. She executed the instruments in the presence of two witnesses and acknowledged them before a notary public, none of whom appeared at the trial to dispute the recitations in the acknowledgment that she signed them as her free act and deed. The only grounds for rescission were her repeated assertions that she didn’t know what was in the instruments, hadn’t read them, and signed them without knowing they were deeds. To hold that these circumstances give rise to an equitable action for rescission is not supported by any authority which has come to my attention. Our own decisions would appear to reach a contrary conclusion, at least with respect to innocent purchasers. In Dobbin v. Cordiner, 41 Minn. 165, 42 N. W. 870, 4 L. R. A. 333, we held that the wife executing a deed under similar circumstances was estopped to assert its invalidity where she claimed she signed it when the description and the name of the grantee had not been inserted.
In my opinion the issue of fraud is governed by the rule we stated in Gethsemane Lutheran Church v. Zacho, 258 Minn. 438, 442, 104 N. W. (2d) 645, 648, where we said:
“* * * To justify a court in reforming, or rewriting, a contract, there must be clear and convincing evidence, beyond a mere preponderance, of mutual mistake or of mistake by one induced or known to, and taken advantage of by, the other contracting party. The most that can be said for appellant’s evidence is that it suggests that the Zachos either were ignorant of or misunderstood the provisions of the contract. There is not a scintilla of evidence that anyone induced them to execute the contract by misrepresentation or knew and sought to take advantage of any misunderstanding that they may have had as to the contract. Thus there is no showing to justify reformation of the contract.”
Authorities áre collected in Goodson & Koski v. Smith, 69 Wyo. 439, 460, 243 P. (2d) 163, 172; 13 Am. Jur. (2d) Cancellation of In*425struments, § 34; Annotation, 59 A. L. R. 818; 3 Dunnell, Dig. (3 ed.) § 1197. Our holding that under the circumstances recited a deed may be rescinded for fraud in my opinion puts a premium on ignorance and will inevitably discourage parties to deed's and contracts from reading and understanding the contents of the obligations they are undertaking.